MOTZ, Circuit Judge,
dissenting:
After carefully considering all of the evidence, including the testimony of nine witnesses, an experienced trial judge found that not only had Ms. Spicer “established that she was subjected to unwelcome sexually-based harassment ... that ... create[d] an abusive working environment,” but also that “her employer, having knowledge of the problem, failed to take ... adequate remedial action.” Undoubtedly, the finding as to the adequacy of her employer’s remedial action is a finding of fact. See Paroline v. Unisys Corp., 879 F.2d 100, 106 (4th Cir.1989) (in a Title VII sexual harassment case “[t]he adequacy of [the employer’s] remedy is a question of fact”), vacated in part on other grounds, 900 F.2d 27 (4th Cir.1990) (en banc); Dwyer v. Smith, 867 F.2d 184, 187 (4th Cir.1989).1 Such findings are entitled to great deference and can be reversed only if clearly erroneous. See FED. R. CIV. P. 52(a). Thus, a reviewing court cannot reverse a finding “of the trier of fact simply because it is convinced that it would have decided the case differently.” Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985). Nor is it proper for a reviewing court to “conduct[ ] ... a de novo weighing of the evidence in the record.” Id. at 576, 105 S.Ct. at 1513. Because the majority here reverses on the basis of precisely the sort of improper de novo review condemned in Anderson v. City of Bessemer City, I respectfully dissent.
The record reveals that there was clearly sufficient evidence presented at trial to support the district court’s finding that the Department of Corrections failed to take adequate remedial action. It was undisputed that the Department never officially or unofficially retracted or apologized for the public dissemination of the August 1 memorandum, even though the Department itself admitted that public dissemination of the memorandum was improper. See generally, 44 F.3d at 226-28. It was similarly undisputed that, other than counseling, the Department undertook no disciplinary action against any employee for that employee’s part in making or disseminating the harassing statements; indeed, shortly after these incidents, the Department promoted the author of the memorandum. Id.
There was abundant evidence that the counseling and training that were undertaken by the Department were ineffective. For example, both the author of the memorandum and the warden, although they had as-sertedly been “counseled” and “trained,” testified at trial that in their respective views the memorandum was neither “too explicit” nor “inappropriate.” Id. Further, the Department’s EEO manager, who conducted the Department’s remedial training sessions, *713had, in his own words, “not conducted any training on sexual harassment in quite awhile,” did not require anyone to attend the training sessions, did not know who attended the sessions and did not remember much of what was taught. Id. The district court found that the EEO manager, himself, was “insensitive” to sexual harassment. Id. Moreover, the Department, after conceding that it knew of the harassment, and in the face of this evidence that its remedial training and counseling were inadequate, failed to prove that all, or even most, of the persons who engaged in the sexual harassment attended any remedial training session. Id. at 227.
Of course, as noted in the opinion of the panel majority “a factfinder could have held differently on these facts,” i.e. could have concluded that the remedial measures were adequate. Id. Thus, as in Anderson, two interpretations of the facts were possible, neither of which was “illogical or implausible.” 470 U.S. at 577, 105 S.Ct. at 1513. Unfortunately, in the case at hand, this court makes the same mistake it made in Anderson, “improperly conducting] what amount[s] to a de novo weighing of the evidence in the record,” and failing “to give due regard to the ability of the District Court to interpret and discern the credibility of oral testimony.” Id. at 576-77, 105 S.Ct. at 1513. Unlike any member of this court, the district judge was able to view and listen to all of the witnesses, including the author of the memorandum, the warden, the Department’s EEO manager, and Ms. Spicer. After doing so, the trial judge concluded that the Department had not provided effective training on employment discrimination and ordered it to formulate such training. When a trial court’s finding is based on such credibility determinations, the Supreme Court has cautioned that “Rule 52(a) demands even greater deference” to that finding; “for only the trial judge can be aware of the variations in demeanor and tone of voice that bear so heavily on the listener’s understanding of and belief in what is said.” Anderson, 470 U.S. at 575, 105 S.Ct. at 1512. In sum, in reversing here, the majority of this court repeats the very mistakes it made in Anderson.
Moreover, even if the majority of the en banc court were correct, this heavily fact-dependent case was not appropriate for en banc consideration. The federal rules expressly provide that en banc review “is not favored” and ordinarily will not be ordered except when needed to secure “uniformity of ... decisions” or in cases of “exceptional importance.” FED. R. APP. P. 35(a). This ease certainly did not merit en banc consideration to promote uniformity of decisions; the entire court is in agreement on the relevant governing legal principles. Indeed, every case cited in the majority opinion of the en banc eourt was first cited, for the identical proposition, in the opinion of the panel majority. We differ only in the application of these principles to the facts of this case.
Nor is this case one of “exceptional importance” within the meaning of Rule 35(a). “There is now general agreement among the circuits that the ‘truly extraordinary’ cases meriting en banc treatment are ... those of real significance to the legal process as well as to the litigants.” Church of Scientology of California v. Foley, 640 F.2d 1335, 1341 (D.C.Cir.) (Robinson, J., dissenting) (footnotes omitted), cert. denied, 452 U.S. 961, 101 S.Ct. 3110, 69 L.Ed.2d 972 (1981). This is not such a ease. The interpretation of the facts imposed by the majority will have some impact on the litigants,2 but this en banc decision will have no appreciable effect on the legal process. See Jolly v. Listerman, 675 F.2d 1308, 1310 (D.C.Cir.) (Robinson, C.J., concurring in denial of rehearing en banc) (when the panel majority and dissent have already set forth in detail their respective interpretations of the record, “[n]o jurisprudential value is enhanced by having the facts aired and debated again” before an en *714banc court.), cert. denied, 459 U.S. 1037, 103 S.Ct. 450, 74 L.Ed.2d 604 (1982); United States v. Rosciano, 499 F.2d 173, 174 (7th Cir.1974) (per curiam) (“The function of en banc hearings is not to review alleged errors for the benefit of losing litigants.”).
Following the strictures of Rule 35(a) is not easy; it requires both discipline and trust. See Bartlett v. Bowen, 824 F.2d 1240, 1244 (D.C.Cir.1987) (Edwards, J. concurring in denials of rehearing en banc), cert. denied, 485 U.S. 940, 108 S.Ct. 1121, 99 L.Ed.2d 281 (1988) (“under [Rule 35(a) ], it is well understood that it is only in the rarest of circumstances when a case should be reheard en banc. In other words, for the appellate system to function, judges on a circuit must trust one another and have faith in the work of their colleagues, including Senior Judges and visiting judges from other circuits.”). However, failure to follow the rule results in “expense and delay for the litigants” and a “drain” on all too scarce judicial resources. Air Line Pilots Assoc., Intl. v. Eastern Air Lines, Inc., 863 F.2d 891, 925 (D.C.Cir.1988) (Ruth Bader Ginsburg, J. concurring in denial of rehearing en banc), cert. dismissed, 501 U.S. 1283, 112 S.Ct. 38, 115 L.Ed.2d 1119 (1991).
For all of these reasons, this case is inappropriate for full-court review, and rehearing en banc was improvidently granted. Judge Rubin’s remarks in a similar context resound here:
We ought to mobilize our en banc forces only to meet urgent legal necessity, not to belabor facts or to correct putatively errant panels. The light we shed here is not worth the thirteen-judge candle.
Nash v. Estelle, 597 F.2d 513, 534 (5th Cir.) (Rubin, J. dissenting), cert. denied, 444 U.S. 981, 100 S.Ct. 485, 62 L.Ed.2d 409 (1979).
Chief Judge ERVIN, Judge MURNAGHAN, and Judge MICHAEL have authorized me to indicate that they join in this dissent.

. The majority suggests that the trial judge "concluded” that defendants’ remedial action was ineffective "without the benefit of any factual findings.” Slip Op. at 709. See also id. at 710-11. This suggestion misses the mark; as the authorities cited above make clear, what the majority characterizes as a conclusion is itself a finding of fact, and as such, is entitled to deference. Accord Anderson v. City of Bessemer City, 470 U.S. 564, 573, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985) ("a finding of intentional discrimination is a finding of fact”). To be sufficient under Rule 52(a), a trial court’s findings need only " 'be expressed with sufficient particularity to allow us to determine rather than speculate that the law has been correctly applied.'" Feazell v. Tropicana Products, Inc., 819 F.2d 1036, 1042 (11th Cir.1987), quoting Hydrospace-Challenger, Inc. v. Tracor/MAS, Inc., 520 F.2d 1030, 1034 (5th Cir.1975). In my view, the findings of the court below, including its finding as to the inadequacy of the remedial action, satisfy this requirement. However, if that finding were inadequate, the appropriate course would be not to declare it clearly erroneous, as the majority does, but to remand the case for more detailed findings. See, e.g. EEOC v. United Virginia Bank/Seaboard Nat'l, 555 F.2d 403, 406 (4th Cir.1977); Atlantic Thermoplastics Co. v. Faytex Corp., 5 F.3d 1477, 1479 (Fed.Cir.1993); Redditt v. Mississippi Extended Care Centers, Inc., 718 F.2d 1381, 1386 (5th Cir.1983).


. Even that impact is minimal. The sole relief ordered by the district court was that the Department formulate "training relating to employment discrimination, with particular emphasis on issues of sexual harassment” and “take positive steps to assure the effectiveness of its existing policy against sexual harassment." At oral argument we were informed that the Department has already taken such steps and instituted such a training program, both of which have been approved by the district court, and that the Department does not seek to be relieved from these obligations. Accordingly, the only effect of the en banc decision is to eliminate the Department's liability for Ms. Spicer's reasonable attorney's fees.